Case 2:13-cv-0f 08 pacument 1486  Eilsg 2a 29819 it TXSD Page 1 of 2

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

Uniteg s
s tates
“Outhern District ras
IT wee
20190909-227 SEP 18 2019
Samuel Sosa CLERK OF COURT
David
1603436 J. Bradtey Clerk of P.O. BOX 61010
3614 Bill Price Rd FROWSTON, TEXAS 77208

Del Valle, TX US 78617

http://www.txs.uscourts.gov

 

Date: Monday, September 9, 2019
Case Number: 2:13-cv-00193
Document Number: 1185 (1 page)
Notice Number: 20190909-227
Notice: The attached order has been entered.

 
5D Page 2 of 2

 

wee! ogress a Gr artteuers
i Jon He pot aed
er Bi Seas Zr
aa OL = __
28 Ee ~ \
a“
4

nO9/187T9'IN TX
a
4

TO a ~ : —_ \ I
@M i
= a
i y an® oe Lo
sense" an
©
9 yinog jo 1910 ‘Aajpere ‘fT ped
a
gi): 81 das
5 aqatits ° .
° gexal so 1oHISIC WeLATDS SSHNISN TVIOLLIO

 

gyno seqe1s PeHUN

 

80ZZZ SVXAL ‘NOLSNOH
OLolg XO SDIAAO 1SO0d
SYXEL AO LOWLSIC NUSHLNOS
LYHNOD LOWLSIC SALVLS aa.LiNn
wast

loz OL daSGl9rZelo00 =
: 5 ML ZO

g0S OOO $ zoozz az
fe OE Ale,

oe a 2, es)

 

 

 

 

 

 

MO AANLId & SOVLSOd SN

— a ne tna A we
me

Case 2:13-cy-
